Citation Nr: 1602414	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a lower back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

Although the Veteran underwent a VA audiological examination in October     2010, no puretone thresholds values were provided.  Applying the findings on audiological examination to the regulations is an adjudicative function; thus, while the examiner indicated that testing showed mild hearing loss at 2000 and 3000 Hertz in the right ear with hearing within normal limits otherwise, and mild to moderate hearing loss at 3000 and 4000 Hertz in the left ear, the audiological testing results, if available, should be obtained to permit review by the Board.  Moreover, as the examiner indicated that an opinion concerning the left ear      could not be provided without resort to speculation, the Board finds that a new examination is warranted.

Turning to the Veteran's claims for a left shoulder disability and a lower back disability, the Veteran reported that he injured his shoulder while exercising on the deck of a ship and injured his lower back while performing maintenance on an aircraft engine.  The record contains an August 1993 radiological report of a left shoulder x-ray that was performed in response to a complaint of pain in the superior area of the scapula.  

Private treatment records reflect that the Veteran receives therapeutic care for left shoulder and lower back pain.  Additionally, a June 2011 MRI report noted a history of chronic shoulder pain since 1992.  That report found hypertrophic changes and impingement at the acromioclavicular joint with moderate tendinopathy of the supraspinatous tendon with no evidence of a rotator cuff tear.  Accordingly, the  Board finds that the low threshold of the McLendon standard has been met for these claims, and that the Veteran should be afforded VA examinations and opinions prior to adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, during his hearing the Veteran reported that he receives ongoing treatment through the Jacksonville Orthopedic Institute and Dr. Sharpe.  On remand, updated private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses  of all medical care providers who have treated him   for his hearing loss, tinnitus, left shoulder and lower back conditions since September 2012, to include     the Jacksonville Orthopedic Institute and Dr. Sharpe.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims  file.  If any requested records cannot be obtained,     the Veteran should be notified of such. 

2. Attempt to obtain the actual audiogram puretone threshold results from the October 2010 VA examination.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3. After associating all available records requested above with the claims file, schedule the Veteran for a VA audiological examination to determine the extent of any extant hearing loss and to obtain an opinion as     to whether any current hearing loss and tinnitus are related to service.  The claims file must be reviewed  in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that tinnitus, hearing loss in the left ear, and hearing loss in the right ear if extant, are causally related to service, to include noise exposure therein.  The examiner should explain why or why not.  

If the audiologist cannot provide an opinion without resorting to speculation, he/she should explain why       an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA shoulder examination to address the Veteran's claim for service connection for a left shoulder disability.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Following review of the claims file and examination  of the Veteran, the examiner should provide the diagnosis for any left shoulder disability identified.  Then, the examiner should provide an opinion as to whether any current left shoulder disability, to include the findings noted on the June 2011 private MRI, is at least as likely as not (50 percent probability or greater) causally related to service.  A rationale for the opinion should be provided, to include consideration of the Veteran's contention that he injured his shoulder while exercising in service and the 1993 radiological report noting pain in the superior area of the scapula.  

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why   an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

5. Schedule the Veteran for a VA spine examination.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Following review of the claims   file and examination of the Veteran, the examiner should provide a diagnosis for all low back disabilities identified.  For any diagnosed low back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed low back disability is causally related to service.  The examiner should provide a rationale for the opinion, to include consideration of the Veteran's contention that he injured his lower back while performing maintenance on an aircraft engine. 

If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why    an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



